Title: To George Washington from Captain Stephen Chambers, 24 March 1778
From: Chambers, Stephen
To: Washington, George



May it please your Excellency
24t. March 1778

Since the Sealing of my letter of the 23rd Inst. Mrs Morris’s Daughter call’d on me for the Grey horse taken from her Mother as they were going to move into the Country this day. her Situation induced me to return him tho’ he is mentd to your Excellency in my letter. Mrs Morris informs me that there is a Lady at her house who came out of Philada yesterday who knows two fellows that are gone to Canada as Spys in the dress of a Quaker, from her knowing their names & dress I hope it will be in your Excellencys power to have them taken, I intend to wait on the Lady this day or tomorrow to get the particulars, and I shall either send the Lady or come myself to Camp, tho’ I dont know her Name, yet I am informed she is a Lady of Character & has four Sons in our Service. I will loose no time. I am your Excellencys most obedt Servt

Stephen Chambers Capt. 12t. P.R.

